ROSS, Circuit Judge.
I dissent. The case of Montana Min. Co. v. St. Louis Min. & Mill. Co. (C. C. A.) 102 Fed. 430, referred to in the foregoing opinion, affirmed the existence of extralateral rights in respect to a vein that enters and departs from a side line only of a mining claim, and the judgment in the present case affirms such right on the authority of the decision in tire former case. Yet in neither is the point at all discussed by the court, and in the opinion in the former case there is not a word said from which it can be seen ihat any such point was presented for decision. 102 Fed. 430. The importance of the question, not only to the correct determination of ihe present case, but in respect to other mining claims, is too manifest to require comment. In the former case a petition for rehearing is now pending, and 1 think it should he granted, and that case, together with the present one, set down for réargument, to the end that the question as to whether any extralateral rights exist in respect to any vein that enters and departs from a side line, only, be discussed by counsel, and fully considered by the court, before final determination.